UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                            Plaintiff,                      1:20-CV-1154 (CM)
                    -against-                               ORDER OF DISMISSAL
FRESH DIRECT, et al.,                                       UNDER 28 U.S.C. § 1651

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       In an order dated November 7, 2019, and entered the next day, the Court barred Plaintiff

from filing any new civil action in this Court in forma pauperis (IFP) without first obtaining

from the Court leave to file. See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6

(S.D.N.Y. Nov. 7, 2019). 1 On February 7, 2020, Plaintiff filed this new pro se civil action with a

request to proceed IFP.

       Plaintiff has not sought leave from the Court to file this action. Accordingly, the Court

dismisses this action without prejudice for Plaintiff’s failure to comply with the November 7,

2019 order in Frost, ECF 1:19-CV-8936, 6.

       The Court directs the Clerk of Court to note service on the docket. Plaintiff has consented

to electronic service of Court documents. (ECF 3.)




       1
        In an order dated January 27, 2020, the Court directed Plaintiff to show cause within 15
days why the Court should not impose additional filing restrictions on her. See Frost v. NYPD,
ECF 1:20-CV-0417, 4 (S.D.N.Y. Jan. 27, 2020).
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 12, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
